Citation Nr: 9922383	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel
INTRODUCTION

The veteran served on active duty from August 1956 to 
December 1964, including service in the Republic of Vietnam.  
This matter was originally before the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to the benefits 
at issue here.  

In January 1997, the Board remanded the issue to the RO for 
further development.  The Board also noted that the veteran 
had not been issued a statement of the case (SOC) on 
decisions with which he had disagreed regarding entitlement 
to service connection for residuals of herbicide exposure in 
Vietnam.  The RO issued a SOC, but the veteran did not file a 
substantive appeal.  The case has been returned to the Board 
for further action on the psychiatric issue.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder to include PTSD was not 
present in service or until many years thereafter; 
schizophrenia was initially manifested many years after 
service; any current psychiatric disorder including PTSD is 
not shown to be related to service or any incident of service 
origin.  

2.  It is not shown that the veteran participated in combat, 
and a diagnosis of PTSD is not supported by credible 
supporting evidence. 


CONCLUSION OF LAW

A psychiatric disorder to include PTSD, was not incurred in 
or aggravated by active military service, and schizophrenia 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 
C.F.R. §§  3.303, 3.307, 3.309 (1998); 64 Fed.Reg. 32808 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran has 
presented a claim that is not inherently implausible.  
Moreover, following the Remand of January 1997, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The service medical records disclose that in August 1959, the 
veteran reported having an episode of "uncontrollable" 
anger and hostility.  The examiner noted that it had been 
some time since the veteran had been afforded a period of 
leave, and a period was recommended.  In May 1961 and at 
separation in November 1964, the appellant reported having 
nervous trouble and a loss of memory.  Clinical evaluation at 
those times disclosed normal findings.  At no time was an 
acquired psychiatric disorder manifested during service.

The DD 214, does not reflect the award of any medal or 
decoration denoting direct combat participation.  
Specifically, there was no award of the Combat Infantryman's 
Badge, or the Purple Heart Medal.  Administrative records 
confirmed by the United States Army Intelligence and Security 
Command reflect that the veteran served a tour of duty in 
Vietnam with the 3d Radio Research Unit.  The veteran 
asserts, in written statements and hearing testimony in 
October 1996, that he was under stress all the time he was in 
Vietnam, especially when he had to hide for seven hours in 
the house of a Vietnamese acquaintance during the time that 
her brother and his Vietcong friends unexpectedly visited 
her.  He also described being under stress during numerous 
frightening experiences thereafter, including an incident in 
which he came upon Vietcong who had infiltrated his billet.  
The veteran also asserts that on another occasion he and a 
buddy, reacting to "overheard" Vietcong plans, observed 
infiltrators, but were not believed until the radio antenna 
belonging to the Vietcong was discovered.  The veteran 
reports that all these events were more frightening for him 
since he was not allowed to carry a weapon at any time, and 
even unit guards had their weapons locked away in storage.  
The veteran argues that these multiple stressor events in 
Vietnam caused the currently diagnosed PTSD.  

Private clinical records from Hackley Hospital reflect that 
the veteran was admitted there in July 1973 in an acute 
psychotic state.  Reportedly, he had been becoming psychotic 
for the prior year or so.  The diagnosis was schizophrenic 
reaction.  

Although there were diagnoses of PTSD on examinations by VA 
in November 1994 and December 1997, the RO has been unable to 
confirm by credible evidence the veteran's claimed activities 
in Vietnam, or any event reported by the appellant as being a 
stressor based on vigorous investigation.  In arriving at 
this conclusion, the RO enlisted the services of the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) which responded to requests for information most 
recently in September 1997 by suggesting that the RO contact 
the United States Army Intelligence and Security Command for 
information. 

In November 1997, that Command reported that no particulars 
regarding the story as related by the veteran were available; 
that looking at his DD Form 214 and his 201 (Administrative) 
File that indeed he was assigned in Vietnam and attached to 
the 3rd Radio Research Unit; and that, although it would not 
have an affect on confirming his story, information on the 
operations of the unit remain classified.  The Command did 
acknowledge, however, that members of the 3rd Radio Research 
Unit were usually unarmed.  Interestingly, however, the 
Command went on to note that no casualties were suffered by 
the veteran's unit during his period of duty, and in fact, 
there were no known attacks on the unit during all of 1962.  
Indeed, the threat to the unit personnel was so low that 
officers had dependents living in separate nearby quarters.

On mental status examination by VA in December 1997, the 
examiner concluded that the veteran has PTSD based on 
traumatic Vietnam War experiences, nightmares, intrusive 
thoughts, emotional lability, and impaired interpersonal 
relationships.  During that examination, the veteran reported 
that, while at a bar in Saigon, a soldier on the dance floor 
was stabbed to death.  The veteran related that the fact that 
one could never identify the enemy left him constantly 
anxious, concerned, hyperalert, and distrustful of everyone.  
He also related a story that, after he raised an alarm upon 
his observation of four infiltrators, two of them were 
killed.  

Analysis

In order to establish service connection, the facts, as shown 
by the evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.  A psychosis manifested within a year of 
service warrants service connection as does PTSD shown at any 
time which is of service origin. 38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991); 38 C.F.R. §§  3.303, 3.307, 3.309 (1998).  

Based on the objective credible evidence, it is clear that an 
acquired psychiatric disorder was not shown present during 
service and that a psychosis was not compensably disabling 
within a year of the veteran's service discharge.  The 
primary contention, however, is that the veteran has PTSD of 
service origin.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-808 (1999) (to be codified at 38 C.F.R. § 3.304 (f)).  

After carefully reviewing the evidence of record, the Board 
specifically finds that the veteran did not engage in combat 
with the enemy.  Hence, his assertions regarding his 
stressors are insufficient standing alone to establish that 
they actually occurred.  See 64 Fed. Reg. 32,808; Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Some form of credible 
supporting evidence is necessary.

In this light, it follows that a diagnosis of PTSD need not 
be accepted if it is predicated on a rendition of events that 
is unsupported by the record.  As the Court has noted, the 
Board is entitled to be skeptical of a diagnosis of PTSD 
rendered many years following service based solely on a 
history related by the veteran, as the diagnosis can be no 
better than the facts alleged by him.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.)  

It is noteworthy that in recent years VA revised the criteria 
for diagnosing and evaluating mental disorders.  The 
revisions became effective November 7, 1996.  38 C.F.R. 
§ 4.130 (1998).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (1998).  Although DSM-
IV changes the requirements for establishing the sufficiency 
of a stressor for purposes of diagnosing PTSD, it bears 
emphasis that there must also be credible supporting evidence 
establishing the occurrence of the stressor or stressors 
alleged by the veteran.  Cohen, 10 Vet. App. at 142.  Here, 
the Board's rejection of the veteran's claim for service 
connection for PTSD is expressly based on a finding that 
there is no credible evidence that the claimed stressors 
actually occurred.  The adoption by VA of DSM-IV is, 
therefore, immaterial to a resolution of this aspect of the 
veteran's appeal.  Moreover, an opinion by a mental health 
professional based on a post service examination of the 
veteran may not be used to establish the occurrence of the 
stressor.  Id.

With respect to the veteran's claimed stressors, there is no 
evidence of record, apart from his own testimony, to 
corroborate any stressor.  The veteran's service records, and 
investigation completed by the RO by contacting USASCRUR, and 
subsequently the United States Army Intelligence and Security 
Command, were negative with respect to the claimed incidents.  
There is no validation of any of the events by fellow 
servicemen who report witnessing any of the claimed events, 
and service records and available unit histories do not 
confirm their occurrence.  Hence, in the absence of objective 
support that any of these events occurred, the Board finds 
that there is no credible supporting evidence that verifies 
any of the claimed stressors.  The absence of any 
corroboration renders the claimant's credibility de minimus.  

There have been diagnoses of PTSD many years after service, 
but the diagnoses were made on the basis of the veteran's 
unverified history.  No diagnosis of PTSD or other 
psychiatric disability has been made on his actual verified 
military history or associated with an evaluation of any 
claimed stressors based on all of the evidence.  While an 
examiner can render a current diagnosis based upon an 
examination, an opinion regarding the etiology of the 
underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
veteran.  Swann, 5 Vet. App. at 233.  

Finally, the veteran and his spouse have submitted statements 
wherein they assert that PTSD is related to his service in 
Vietnam.  While the veteran and his spouse are certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has psychiatric 
disability related to service, and more specifically is 
against finding that he has PTSD due to a verified stressor 
or stressors which occurred during his period of military 
service.  The record is completely devoid of credible 
supporting evidence of the claimed stressors; there are only 
the recollections of the veteran made decades after service 
unsupported by the service medical and administrative 
records.  As indicted above, such evidence is inadequate to 
meet the requirements set forth in 64 Fed. Reg. 32,807-808.  
The Board, therefore, finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; 64 
Fed. Reg. 32,807-808.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

